Plaintiff wife brought an action against the Village of Bronxville to recover damages for personal injuries suffered by her when she fell in the roadway at the intersection of Valley and Pondfield Roads, as a result of stepping into a trench which was not properly filled and repaired; and her husband sues for loss of services and for medical expenses. The village impleaded Delval Construction Corporation, alleging that pursuant to a permit the latter made a street excavation in connection with the construction of a sewer in behalf of an abutting owner, and failed properly to back-fill the trench, as required by a village ordinance. Delval Construction Corporation’s motion to dismiss the third-party complaint, on the ground that it does not state facts sufficient to constitute a cause of action, was denied. Order affirmed, with $10 costs and disbursements. (Toth V. Kennedy S Smith, Inc., 259 App. Div. 855; Lobello v. City of New York, 268 App. Div. 880, affd. 294 N. Y. 816; Schlemovitz v. City of New York, 274 App. Div. 1064; Bubin v. City of New York, 277 App. Div. 1138.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.